Exhibit 10.5

 

June 27, 2012



 

JWC Warrant Holdings, LLC
Bay Colony Corporate Center
North Entrance
1000 Winter Street, Suite 4300
Waltham, MA 02451

 

Re:Warrant Purchase Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) relates to the purchase by the
undersigned of certain warrants exercisable for shares of Buyer Common Stock
that, upon the consummation of the Merger, will become exercisable for shares of
Holdings Common Stock, held by JWC Warrant Holdings, LLC in connection with the
transactions contemplated by the Contribution and Merger Agreement by and among
JWC Acquisition Corp. (“Buyer”), The Tile Shop, LLC, ILTS, LLC, The Tile Shop,
Inc., JWTS, Inc. and each of the other Members of the Company, Nabron
International, Inc., Holdings, TS Merger Subsidiary, Inc. and Peter Jacullo, in
his capacity as Sellers’ Representative, as amended from time to time (the
“Definitive Agreement”). Capitalized terms used but not otherwise defined herein
shall have their respective meanings set forth in the Definitive Agreement.

 

This Agreement is being executed and delivered simultaneously with the execution
and delivery of the Definitive Agreement and shall become effective as of the
Closing Date. In the event the Definitive Agreement is terminated prior to the
Closing Date, this Agreement shall terminate without any further action by any
of the parties hereto and no party shall have any liability or further
obligation to any other party to this Agreement.

 

In order to induce Buyer to enter into the Definitive Agreement and to
consummate the transactions contemplated by the Definitive Agreement, each of
the undersigned hereby agrees that, immediately prior to the Effective Time, he,
she or it shall purchase from JWC Warrant Holdings, LLC the number of Warrants
set forth opposite such undersigned’s name on the signature pages hereof for an
aggregate purchase price set forth adjacent to the number of such Warrants,
payable by the undersigned to JWC Warrant Holdings, LLC by wire transfer of
immediately available funds. The obligation of each of the undersigned is
several and not joint.

 

The Warrants purchased by the undersigned hereby shall remain subject to the
terms and conditions of the Warrant Agreement in all respects.

 

Each of the undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

 

 

 

 

JWC Warrant Holdings, LLC hereby represents and warrants that it is the owner of
warrants to purchase 4,466,885 shares of Buyer Common Stock, which JWC Warrant
Holdings, LLC acquired from public warrantholders of Buyer for an aggregate
purchase price of $3,419,327.00 (the “Warrants”). JWC Warrant Holdings, LLC
further represents and warrants that: (a) it is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; (b)
it has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; (c) this Agreement constitutes its valid and
legally binding obligation, enforceable in accordance with its terms and
conditions; (d) no notice or filing with, or authorization, consent or approval
of, any government or governmental agency is required in order to consummate the
sale of the Warrants contemplated by this Agreement; (e) the execution,
delivery, and performance of this Agreement has been duly authorized by its
members; (f) neither that the execution and delivery of this Agreement nor the
consummation of the sale of the Warrants hereunder will violate any statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, or court to which it is
subject or any provision of its governing documents, or conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under any agreement, contract, lease, license, instrument, or any
other arrangement to which is a party or by which it is bound, or to which any
of its assets are subject, or result in the imposition or creation of a lien
upon or with respect to its membership interests; (g) it holds of record and
beneficially all of the Warrants, free and clear of any restrictions on transfer
(other than any restrictions under the Securities Act and state securities
laws), taxes, liens, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands; and (h) it is not a party to any option, warrant,
purchase, right, or other contract or commitment other than this Agreement that
could require it to sell, transfer, or otherwise dispose of the Warrants.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) agree that any action, proceeding,
claim or dispute arising out of, or relating in any way to, this Agreement shall
be brought and enforced in the courts of New York City, in the State of New
York, and irrevocably submits to such jurisdiction and venue, which jurisdiction
and venue shall be exclusive and (ii) waives any objection to such exclusive
jurisdiction and venue or that such courts represent an inconvenient forum. This
Agreement may be executed in one or more counterparts (including by facsimile or
other electronic means), each of which shall constitutes one and the same
investment.

 

This Agreement may not be amended prior to the Closing Date without the written
consent of each of the undersigned and of JWC Warrant Holdings, LLC.

 

- 2 -

 

 

Very truly yours,





Name and Signature of Warrant Purchasers   No. of Warrants   Purchase Price    
          Nabron International, Inc.   2,390,342   $1,829,767.51              
By: /s/ Raymond Long Sing Tang, /s/ Louise Mary Garbarino           Name:
Raymond Long Sing Tang / Louise Mary Garbarino            Title: Authorized
Signatures                       The Tile Shop, Inc.   1,204,528   $922,046.37  
            By: /s/ Robert A. Rucker           Name:  Robert A. Rucker          
Title:   CEO                       JWTS, INC.   750,310   $574,349.96          
    By: /s/ Peter J. Jacullo, III           Name:  Peter J. Jacullo, III        
  Title:  President                       By: /s/ Peter H. Kamin           Name:
 Peter H. Kamin,   37,005   $28,326.72   as Trustee of the Peter H. Kamin
Revocable           Trust                       By: /s/ Peter H. Kamin , 22,200
  $16,993.73   Name:  Peter H. Kamin,           as Trustee of the Peter H. Kamin
Childrens’           Trust                       By: /s/ Peter H. Kamin   13,304
  $10,183.99   Name:  Peter H. Kamin as Trustee under the           Peter H.
Kamin GST          

 

[Signature Page to Warrant Purchase Agreement]

 

 

 

 



3K LIMITED PARTNERSHIP                       By: /s/ Peter H. Kamin   14,799  
$11,328.39   Name: Peter H. Kamin           Title: Trustee, Managing Partner   
                    By:   /s/ Todd Krasnow    28,103    $21,512.38   Name:  
Todd Krasnow                        FAMILY OFFICE INVESTORS, LLC   2,962  
$2,267.36               By: /s/ Mark Riser           Name:   Mark Riser        
Title:  Sole Member                         /s/ Warren W. Garden     2,220  
$1,699.37   Warren W. Garden                       /s/ Irene P. McCarthy        
    Irene P. McCarthy                           1,112   $851.22              
/s/ Robert McCarthy             Robert McCarthy          

  

[Signature Page to Warrant Purchase Agreement]

 

 

 

 

Acknowledged and Agreed:



JWC WARRANT HOLDINGS, LLC       By: /s/ Adam L. Suttin     Name: Adam L. Suttin
    Title: President  

 

[Signature Page to Warrant Purchase Agreement]

  

 

 

